*562Opinión disidente emitida por el
Juez Asociado Señor Rebollo López,
a la cual se une el Juez Asociado Señor Hernández Denton.
El apelante Juan Ramos Miranda acude ante nos en solicitud de que se revoquen unas sentencias, de cuarenta (40) años de presidio, dictadas por la Sala de Mayagüez del extinto Tribunal Superior de Puerto Rico. Este Tribunal, de manera mayoritaria, confirma dichas sentencias al con-cluir que, no obstante el tribunal de instancia haber come-tido varios errores, el apelante “tuvo un juicio justo e imparcial”. Diferimos.
Se trata de unas convicciones por infracciones a la Ley de Sustancias Controladas de Puerto Rico, las cuales están basadas exclusivamente en el testimonio de un “agente en-cubierto”; “práctica investigativa” que, no obstante haber *563sido objeto de “aprobación” por los tribunales, resulta ser una “inquietante” debido al hecho innegable de que “un ciudadano puede ser acusado, condenado y sentenciado a prisión por un gran número de años, exclusivamente a base de la declaración, no corroborada en cuanto a los he-chos esenciales de la misma, del agente encubierto”. Pueblo v. Sanabria Pérez, 113 D.P.R. 694, 695 (1983). Véase Pueblo v. Álamo Álamo, 116 D.P.R. 673 (1985). En otras palabras, nos encontramos frente a un “mal necesario” con el cual tenemos que lidiar con mucho cuidado —caso a ca-so— y que tiene que ser objeto de “escrutinio riguroso” de parte nuestra. Véase Pueblo v. González Del Valle, 102 D.P.R. 374, 376 (1974).
No hay duda de que si en el presente caso nos limitamos a aplicar la trillada norma jurisprudencial a los efectos de que este Tribunal, de ordinario, no intervendrá con la apre-ciación que de la prueba haya hecho el juzgador de los he-chos a nivel de instancia, Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986), la confirmación de las sentencias apela-das resulta ser inevitable. Ahora bien, el caso de autos no es ordinario y común. La defensa en el presente caso pre-sentó abundante evidencia que, por lo menos, tiene el efecto de hacer “tambalear” la prueba de cargo; esto es, la prueba de defensa hace poco creíble la declaración del agente encubierto.
Si a ello le sumamos, o añadimos, el hecho de que, inclusive, la Mayoría se ve en la obligación de aceptar que el tribunal de instancia cometió, cuando menos, cinco (5) errores de los señalados por el apelante en su recurso, la conclusión mayoritaria a los efectos de que el apelante “tuvo un juicio justo e imparcial” no resulta ser, después de todo, muy correcta.
Debe mantenerse presente que, reiteradamente hemos resuelto que a pesar de que un error cometido en un pro-ceso criminal puede no ser, por sí solo, suficiente para re-vocar la sentencia impuesta, el “efecto acumulativo” de va-*564ríos errores cometidos sí puede serlo. Véase Pueblo v. Ramos Álvarez, 118 D.P.R. 782, 792 (1987).
En fin, somos del criterio que el presente caso, cuando menos, debería ser devuelto al foro de instancia para la celebración de un nuevo proceso.